Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a telephone interview with Kari Bartingale, Registration No. 35,183 on 02/16/2022.

Claim 1 claim has been amended as the following:
Claim 1 (Currently Amended):    A system comprising:
an article of PPE including an active wireless communication device for transmitting a signal, and a controller for managing configuration settings on the article of PPE;
a communication hub including a user interface and a wireless communication device; and 
a user device including a second wireless communication device; 
wherein when the wireless communication device of the communication hub detects that the article of PPE is in proximity to the communication hub, the communication hub displays the configuration settings on the user interface; 
wherein the configuration settings can be adjusted by a user through interaction with the user interface;
wherein the wireless communication device of the communication hub transmits information related to adjusted configuration settings input by the user through interaction with the user interface to the wireless communication device of the article of PPE; 
wherein the controller adjusts the configuration settings on the article of PPE in response to receipt of the information related to the adjusted configuration settings; and 
wherein the configuration settings on the article of PPE displayed on the user interface are customized based on a user identifier in a signal transmitted by the user device. 

The following is an examiner’s statement of reasons for allowance:
The prior arts of recorded including the newly cited prior arts when taken individually or in combination do not expressly teach or render obvious the limitations recited in claims 1 and 7 when taken in the context of the claims as a whole.
In addition to the applicant’s arguments/remarks submitted on 01/19/2022, at best the prior arts of record disclose, specifically for claim 1: 
Chen (US 20040100384 A1, published 05/27/2004) discloses: A system comprising (Chen Figs. 1-3; [0001], [0021], [0040]): an article of PPE including an active wireless communication device for transmitting a signal, and a controller for managing settings on the article of PPE (Chen Figs. 1-3; [0021],  [0037-0039]); a communication hub including a user interface and a wireless communication device (Chen Figs. 1-3; [0040], [0023-0024]); and a user device including a second wireless communication (Chen Figs. 1-3; [0037-0038]); wherein when the wireless communication device of the communication hub detects that the article of PPE is in proximity to the communication hub, the communication hub displays configuration settings for the article of PPE information on the user interface; and wherein the configuration settings on the article of PPE displayed on the user interface are customized based on a user identifier in a signal transmitted by the user device (Chen Figs. 1-3 [0023], [0038-0041], [0011]);
Y (US 20180276598 A1) discloses: a controller for managing configuration settings on the article of PPE (Y Figs. 1-10; [0034]); the communication hub receives adjustment information related adjusting the configuration settings (Y Figs. 1-10; [0025-0026], [0030-0031], [0035]); wherein the wireless communication device of the communication hub transmits information related to the adjustment information (Y Figs. 1-10; [0025-0032]); wherein the controller adjusts the configuration settings on the article of PPE in response to receipt of the information related to the adjustment information; and wherein the configuration settings on the article of PPE on the user interface are customized based on a user identifier (Y Figs. 1-10; [0053], [0034], [0025-0026], [0030-0032])
In addition to the applicants arguments/remarks submitted on 01/19/2022, neither a reference uncovered that would have provided a basis of evidence for asserting a motivation, nor one of ordinary skilled in the art at the time the invention was made, knowing the teaching of the prior arts of record would have combined them to arrive at the present invention as recited in the context of independent claims 1 and 7 as a whole.
Thus, claims 1-20 are allowed over the prior arts of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN REPSHER whose telephone number is (571)272-7487.  The examiner can normally be reached on M-F 8:00a.m.- 5:00p.m..

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JENNIFER WELCH can be reached on (571)-272-7212.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 

/JOHN T REPSHER III/Primary Examiner, Art Unit 2143